On March 3, 1994, the defendant was committed to the Montana Department of Institutions, to be placed in a correctional facility for women, to be designated by the Department, for the term of twenty (20) years for the offense of Mitigated Deliberate Homicide, a Felony. It is further ordered that because the defendant, while engaged in the commission of the offense of Mitigated Deliberate Homicide, a Felony, knowingly used a weapon, to wit: a knife; she is hereby sentenced to the term of five (5) years in a correctional facility for women, to be designated by the Department. This term of imprisonment shall be served consecutively with the term imposed for the commission of the crime of Mitigated Deliberate Homicide, a Felony. Now, therefore, it is ordered that the execution of the last eight (8) years of said prison sentence this day imposed on said defendant, as hereinabove set forth, be, and the same hereby is suspended, and said defendant is hereby placed on probation for the last eight (8) years of said period of twenty (20) years, and the court retains jurisdiction of said defendant in the above entitled cause during the last eight (8) years of said prison sentence is suspended upon conditions as stated in the March 3,1994 Order Suspending Sentence. Defendant shall receive credit for time spent in the Yellowstone County Detention Facility at Billings, MT, from May 15,1993 through March 3,1994 for 292 days. It is further ordered that the defendant shall pay to the Clerk of District Court the sum of Twenty Dollars ($20.00) for this conviction. The Clerk of District Court is hereby ordered to deliver the said sum of Twenty Dollars ($20.00) to the Treasurer of this County. The defendant is further notified that the law imposes upon her the duty to pay a supervisory fee of One Hundred Twenty Dollars ($120.00) a year prorated at Ten Dollars ($10.00) a month for the number of months that she is hereunder Supervision. This fee is payable to the Clerk of Court.
On March 16, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence will remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to find that the sentence imposed is either inadequate or excessive as is required to overcome the presumption that the sentence is correct.
The charge was reduced from Deliberate Homicide to Mitigated Deliberate and the sentencing judge did not abuse his discretion in the sentence imposed. The Sentence *39Review Division believes the defendant was treated fairly and perhaps even leniently by the Sentencing Judge.
DATED this 19th day of April, 1995.
Done in open Court this 16th day of March, 1995.
Hon. John Warner, Chairman, Hon. Ted Lympus, Member, Hon. Frank Davis, Member.
The Sentence Review Board wishes to thank Celeste Anne Watson for representing herself in this matter.